UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7346



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JOHN GERALD GERANT, a/k/a Jerry,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CR-91-126-H, CA-97-1181-H)


Submitted:   August 31, 1999             Decided:   September 23, 1999


Before MURNAGHAN, ERVIN,* and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Gerald Gerant, Appellant Pro Se.       Andrew George Warrens
Norman, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.




     *
       Judge Ervin participated in the consideration of this case
but died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Gerald Gerant appeals the district court’s order granting

in part and denying in part his motion filed under 28 U.S.C.A. §

2255 (West Supp. 1999).    We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court.    United States v. Gerant, Nos. CR-91-126-H;

CA-97-1181-H (D. Md. Sept. 9, 1997).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2